Morton, C. J.
The defendant is entitled to recover as damages such sum as will be a fair indemnity to him for tbe injury be has sustained by reason of tbe unlawful taking and detention of bis property by tbe plaintiff. Stevens v. Tuite, 104 Mass. 828. In this case, the property replevied was household furniture, including a piano; and it appeared that, during tbe time of tbe detention, the defendant did not purchase or hire other similar property. As tbe defendant did not purchase other property, *448the ruling requested by the plaintiff was equivalent to asking the court to rule that the defendant could only recover as damages the interest on the value of the property. The court rightly refused this ruling, for it is clear that interest on the value of the property is no criterion of the damage sustained by the defendant by reason of being deprived of the use of it. The property was household furniture, in daily use and necessary to his comfort. It is evident that the restoration of the property, with interest on its value, would not furnish an adequate indemnity to the defendant for the wrong done in taking it out of his possession.
In Clark v. Martin, 120 Mass. 543, where a plaintiff in replevin recovered damages for the detention of a horse and buggy attached by the defendant on a writ against a third person, it was held that the jury might award such damages for the detention as' they should be satisfied the use of the property was worth to the plaintiff during the time of the detention, considering the nature and character of the property. A similar rule of damages would apply in the case before us, and it is to be presumed that such rule was adopted by the court, as nothing appears to the contrary.

Exceptions overruled.